Collins, J.
This was an action to determine adverse claims to real property, and an opinion which disposed of an appeal by de*112fendants by reversing a judgment entered against them may be found reported in 48 Minn. 260, (51 N. W. Rep. 284.) It will be seen that both parties claimed title to the premises through one Hoffman, a former owner; the plaintiffs under a mortgage given by Hoffman to one Tischer, and by the latter foreclosed by advertisement, and the defendants under .conveyances from the heirs of Hoffman, who had recently deceased. The only contention upon the trial was as to the validity of the foreclosure, and based upon the testimony, which was principally confined to the character and purpose of the assignment of the mortgage to the bank, the trial court made the following finding or conclusion of fact: “That the plaintiffs are the owners of the lands described in the complaint in fee-simple absolute, free from any interest in the defendants, or any of them, in or to any of said lands.” Upon this finding judgment was ordered to be entered adjudging all of said lands to be the property of the plaintiffs, and determining all rights of defendants to the same. From a judgment in accordance with this order or conclusion of law defendants appealed, presenting a settled case, containing all of the testimony received and proceedings had on the trial. The main assignment of error was that on the evidence the court erred when finding as a fact that plaintiffs were the owners of the land, and this assignment was sustained in this court. It was practically held here that the finding should have been that defendants were such owners. To the testimony produced by defendants, wholly uncontradicted by plaintiffs, the trial court had but to apply the law, and in so doing it erred, (in our opinion,) the error being made manifest in the only finding of fact, which has been quoted. This finding we declared not only unsustained by the evidence, but directly opposed te what it should have been. For this reason the judgment Was reversed, the inevitable result being that the finding was swept away, leaving the defendants without any finding of fact on which to base another judgment, as effectually as if the one reversed had rested upon a general verdict of a jury. In such a case a new trial would necessarily follow a reversal. Had the court below fully found the facts as they were shown to exist in respect to the claims of each party, and added a finding of the im*113port of the one heretofore declared not to have been justified by the proofs, a very different case would have been presented at this time, for upon the findings which were warranted, and therefore remained undisturbed by a simple reversal, defendants could have based a judgment in their favor. The finding, or conclusion of fact, as it really would be, last referred to, might be cut out and set aside as not justified, and there would still remain findings on which to rest a judgment exactly contrary to that appealed from. The only fact found being declared unsupported by the evidence, the effect of the reversal was not to send the case back for the rendition of a proper judgment upon facts already found, but to remand it for other findings, to be made of course upon a new trial. When a judgment is reversed in this court upon the ground that the findings of fact on which such judgment is based (be they one or more) are not justified by the evidence, a new trial must inevitably follow. This is in line with what has been said in Jordan v. Humphrey, 32 Minn. 522, (21 N. W. Rep. 713,) and National Invest. Co. v. National S. L. & B. Ass’n, 49 Minn. 517, (53 N. W. Rep. 546,) as to the effect of a simple reversal of a judgment.
Soon after the filing of our former opinion, the plaintiffs moved this court, on order to show cause, for an order directing a vacation of the single finding on which the reversed judgment was based,- and that we direct a new trial. This was evidently done under a misapprehension of the effect of our decision, and, upon the hearing, the order to show cause was discharged. Thereupon the defendants moved in the- court below for a finding that they were the owners of the land, and for an order that judgment be entered in their favor, while the plaintiffs moved for leave to amend their complaint, and for a new trial. Both motions were heard and disposed of at the same-time, and the proceedings had here on the order to show cause were-brought to the attention of the court below. The plaintiff’s motion was denied, and that made by the defendants granted, solely upon the ground that the district court was concluded by the judgment of reversal and by the later proceedings on the order to show cause. It was held that by our action the ease had been finally disposed of. Without further formal findings, judgment was then entered in de*114fendants’ favor adjudging that they were the owners of the land in dispute in fee simple, and that plaintiffs, or either of them, had no estate, right, title, or interest therein. The present appeal is from the judgment as well as from the order denying plaintiffs’ motion for leave to amend the complaint and for a new trial, As -has appeared from what has heretofore been said the judgment was erroneously entered, for the effect of our decision was to grant a new trial on the original complaint, or an amended one, as the court below might deem advisable.
The misconception in respect to the effect of the reversal of the first judgment has probably arisen out of the fact that on the trial there was no conflict of testimony, and this has led counsel to overlook the other fact that, while findings on the evidence might have been made which, on reversal of the judgment, would have warranted another in defendants’ favor, they were not.
The judgment appealed from, and that part of the order which denied plaintiffs a new trial, stand reversed.
(Opinion published 53 N. W. Kep. 1013.)